Citation Nr: 0708028	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  97-20 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1963 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension and a low back disorder.  
In May 2000, the veteran testified before the Board at a 
hearing that was held at the RO.  The claims were remanded in 
July 2000 and March 2005.


FINDINGS OF FACT

1.  The veteran's hypertension first manifested many years 
after his separation from service and is unrelated to his 
period of service or to any aspect thereof.

2.  The veteran's low back disorder first manifested many 
years after his separation from service and is unrelated to 
his period of service or to any aspect thereof.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

2.  A low back disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including sensorineural hearing loss, cardiovascular disease, 
including hypertension and arthritis, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  



A.  Hypertension

The veteran's service medical records reflect that he had 
elevated blood pressure readings on several occasions during 
his period of service.  In June 1972, he had a blood pressure 
reading of 144/92.  On reenlistment examination in December 
1973, the examiner noted that the veteran had had several 
incidents of elevated blood pressure readings in the past 
year, but that as the veteran had lost weight, his blood 
pressure had decreased and was then normal.  There were no 
medical indications for elevated blood pressure.  The next 
notation of elevated blood pressure is dated in December 
1978, when the veteran had borderline blood pressure readings 
of 112/92, 140/90, 140/88, and 138/88.  On reenlistment 
examination in November 1979, the veteran's blood pressure 
was 138/98.  He was noted to have borderline hypertension 
that was not considered disabling.  Significantly, there are 
no further elevated blood pressure readings in the remainder 
of the veteran's service medical records.  On examination in 
February 1981, prior to separation from service, the 
veteran's blood pressure was 126/90.  Hypertension was not 
diagnosed.  Although the veteran had several elevated blood 
pressure readings in service and in November 1979 was noted 
to have borderline hypertension, he never had consistently 
elevated readings sufficient to warrant a diagnosis of 
hypertension.  As hypertension was not diagnosed in service, 
the Board finds that chronicity in service is not established 
in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  The first post-service 
clinical evidence of a diagnosis of hypertension is dated in 
September 1995.  The veteran has been taking prescription 
medication for control of his hypertension since that time.  
There is no evidence in the veteran's claims folder 
indicating that any of the veteran's treating providers found 
a relationship between his hypertension and his period of 
active service.  

In July 2006, a VA examiner reviewed the veteran's claims 
folder in conjunction with rendering an opinion as to whether 
the veteran's current diagnosis of hypertension was related 
to his elevated blood pressure readings in service.  After 
reviewing the file, the examiner determined that it was less 
likely than not that the veteran's hypertension was related 
to his period of active service.  The rationale provided for 
this opinion was that the veteran's service medical records 
reflected a few isolated incidents of elevated blood 
pressure, but no consistently elevated blood pressure 
readings, and therefore no diagnosis of hypertension.

The first clinical evidence of a diagnosis of hypertension is 
dated in January 1995, approximately 14 years after his 
separation from service.  Given the length of time between 
his separation from service and the initial diagnosis, the 
veteran is not entitled to service connection for 
hypertension on a presumptive basis.  Additionally, in view 
of the lengthy period without treatment, there is no evidence 
of a continuity of treatment, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's 
hypertension.   Thus, service connection for hypertension is 
not warranted.

The Board has considered the veteran's assertions that his 
hypertension is related to his service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Low Back Disorder

The veteran's service medical records reflect that in 
February 1972 he reported to sick call with complaints of 
back pain that were felt to be related to a urinary tract 
infection.

The next record of treatment related to back pain is dated in 
May 1976, when the veteran reported that he had had 
intermittent low back pain for several years that occurred 
when he bent forward or reached upward.  He stated that the 
pain had been severe enough on occasion to cause him to fall.  
He reported no radiation of pain into the lower extremities.  
Physical examination revealed slight tenderness to palpation.  
X-ray examination revealed a normal lumbosacral spine.  The 
impression was chronic low back strain.  On follow up 
evaluation one week later, the veteran reported that he had 
been experiencing low back pain for the past four years, 
without a history of precipitating injury.  He described the 
pain as developing with working, and particularly with heavy 
lifting, bending, prolonged sitting, or playing sports.  His 
pain generally lasted from two to seven days and was relieved 
by use of muscle relaxants, heat, and lying in bed.  His back 
pain was not aggravated by coughing or sneezing.  Physical 
examination revealed tenderness to palpation at the L3-4 
level in the left paravertebral muscles and further laterally 
in the area of the quadratus lumborum.  Range of motion of 
the back was normal but the veteran noted pain on the 
extremes of flexion, extension, and twisting of the trunk in 
a clockwise fashion.  There was no muscle spasm and 
neurological examination was normal.  X-ray examination 
showed no bony abnormalities.  The impression was chronic 
lumbar strain.  He was instructed as to the proper manner in 
which to lift heavy objects, and advised to avoid activities 
known to aggravate his back pain.

The veteran was next treated for back pain in March 1978.  It 
was noted that his back pain was located in the same area 
about which he had previously complained.

In June 1978, he reported to sick call with complaints of 
back pain that had persisted for the previous 8 days.  The 
pain was located on the left side, near his left kidney.  Lab 
results suggested a possible kidney infection.  He was 
prescribed antibiotics.

On reenlistment examination in November 1979, the veteran 
complained of recurrent back pain.  However, examination of 
the spine revealed no abnormalities, and no low back disorder 
was diagnosed.

On examination in February 1981, prior to his separation from 
service, no abnormalities of the spine were found.

The Board has examined the veteran's treatment records in 
service.  He complained of and was treated for back pain that 
was not associated with infection on only three occasions 
during his 18 years of service.  While a chronic low back 
strain was listed as an impression in May 1976, no low back 
disorder was diagnosed on separation from service.  
Therefore, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. §3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his low 
back disorder.  38 C.F.R. § 3.303(b).  The first post-service 
clinical evidence of treatment for back pain is dated in 
April 2000.  At that time, the veteran complained of low back 
pain that had persisted for the past 40 years.  Physical 
examination revealed tenderness to palpation at L5.  X-ray 
examination revealed arthritis.  The diagnosis was lumbar 
facet syndrome at L5 with multiple levels of osteoarthritis.  
Subsequent treatment records dated to February 2004 show 
continued periodic treatment for low back pain.

In support of his claim, the veteran submitted an April 2000 
letter from his private physician which related the veteran's 
current back disorder to his period of active service.  The 
physician reported the veteran's current diagnosis, lumbar 
facet syndrome at L5 with multiple levels of osteoarthritis, 
the intended course of treatment, and opined that the 
veteran's low back pain could be attributed to his military 
years in the Navy, as the veteran, who served as a supply 
clerk for nearly "21 years," had frequently worked within a 
small, cramped, storage room where his back was often 
twisted.  

In July 2006, two VA examiners reviewed the veteran's claims 
folder in conjunction with rendering an opinion as to whether 
the veteran's current low back disorder was related to his 
complaints of  back pain in service.  The first examiner 
determined that there was at least a 50 percent probability 
that the veteran's low back disorder was related to his 
period of active service, as May 1976 service medical records 
reflected a diagnosis of chronic lumbar strain.  The second 
examiner, however, determined that the veteran's back 
disorder was not caused by or the result of his active 
service.  In so concluding, the examiner considered 
significant the fact that the veteran's service medical 
records did not reflect either a history of significant 
injury to the spine or consistent treatment for the spine.  
Additionally, based upon the examiner's history of treating 
spines for more than 40 years, he determined that it was 
unlikely that at the time of the veteran's separation from 
service (when he was approximately 37 years of age), he had 
experienced changes in the spine related to age.  In 
addressing the private opinion relating the veteran's current 
back disorder to his period of active service, the examiner 
opined that the determination that the veteran's current back 
disorder was caused by his history of working in "close 
quarters" was fanciful, as the record did not bear out the 
reported 40-year history of back pain.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the second of the July 2006 opinions to 
be more probative than either the first July 2006 opinion or 
the April 2000 private opinion.  There is no indication that 
the veteran's private physician reviewed the veteran's 
service medical records in rendering his opinion that the 
veteran's current back disorder was related to his period of 
active service.  Thus, the opinion appears to have been based 
upon a history provided by the veteran.  The physician does 
not purport to have treated the veteran either during 
service, or shortly after his period of service.  
Transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
is a medical professional.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  
Accordingly, the Board finds that any such connection to 
service by the veteran's private physician is too tenuous to 
warrant a grant of service connection.  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Similarly, while the 
first VA examiner did review the veteran's claims folder in 
rendering the opinion that there was a 50 percent probability 
that the veteran's current back disorder was related to his 
period of active service, the Board also finds this opinion 
to be too tenuous to warrant a grant of service connection, 
as it is based upon only three records of treatment and one 
diagnosis of chronic lumbar strain in the veteran's nearly 20 
years of military service, and does not address at all his 
post-service history of treatment for back pain.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In contrast to both 
of these opinions, the second July 2006 examiner reviewed the 
veteran's claims folder in detail and provided an adequate 
rationale, taking into account both the veteran's in-service 
and post-service histories of treatment for back pain, in 
finding no relationship between the veteran's current back 
disorder and his period of active service.  

The first clinical evidence of treatment for a low back 
disorder is dated in April 2000, approximately 19 years after 
the veteran's separation from service.  Given the length of 
time between his separation from service and the initial 
record of treatment for a low back disorder, the veteran is 
not entitled to service connection for a low back disorder on 
a presumptive basis.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no probative evidence relating the veteran's low 
back disorder to his period of active service.  Accordingly, 
service connection is not warranted.

The Board has considered the veteran's assertions that his 
low back disorder is related to his service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2001, January 
2004, March 2004, and March 2006; a rating decision in 
December 1996; a statement of the case in May 1997; and a 
supplemental statement of the case in November 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Service connection for hypertension is denied.

Service connection for a low back disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


